     Case 2:90-cv-00520-KJM-DB Document 7035 Filed 01/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RALPH COLEMAN, et al.,                           No. 2:90-cv-0520 KJM KJN P
12                      Plaintiffs,
13          v.                                        ORDER
14   GAVIN NEWSOM, et al.,
15                      Defendants.
16

17

18                  In its order filed November 4, 2020, the court directed defendants to “make such

19   minimal modifications to the Staffing Plan as are required to include a role for psychiatric nurse

20   practitioners (PNPs) and to reflect the proposals made in the September 8, 2020 letter authored by

21   Melissa Bentz, Esq.,” to “consult with the Special Master and the Task Force as appropriate to

22   ensure that their proposed modifications are the product of consensus of all stakeholders to the

23   maximum extent possible” and to file the proposed revisions and policy on or before December

24   11, 2020. November 4, 2020 Order, ECF No. 6938, at 8. The court granted plaintiffs until

25   December 15, 2020 to file any response. Id.

26                  On December 11, 2020, defendants timely filed the proposed revisions and policy,

27   ECF No. 6978, and plaintiffs filed a response on December 15, 2020, ECF No. 6994.

28   Defendants’ proposed revisions and policy were accompanied by a brief that was not responsive
                                                      1
     Case 2:90-cv-00520-KJM-DB Document 7035 Filed 01/27/21 Page 2 of 2


 1   to the court’s direction in the November 4, 2020 order; for that reason, the court struck the brief.
 2   See December 24, 2020 Order, ECF No. 7003. Plaintiffs’ objections focus on issues beyond the
 3   scope of the proposed revisions or the proposed PNP policy, see ECF No. 6994, and so the court
 4   disregards them. To the extent those objections present concrete disputes that plaintiffs wish to
 5   tender to the court in aid of the required remedy in this case, the court has set out the process for
 6   seeking such resolution. See ECF No. 7003.
 7                  Taking account of the above, the court’s review of the record shows that (1) the
 8   revisions proposed by defendants fall within the scope of the court’s November 4, 2020 order;
 9   (2) there are no objections to the proposed revisions themselves; and (3) there are no objections to
10   the proposed PNP policy as written. Accordingly, the proposed revisions and the proposed PNP
11   policy will be approved.
12                  In accordance with the above, IT IS HEREBY ORDERED that:
13                  1. Defendants’ December 11, 2020 proposed revisions to the 2009 Staffing Plan,
14                      ECF No. 6978-1 at 3-5, are approved and may be implemented forthwith; and
15                  2. Defendants’ December 11, 2020 proposed policy for use of psychiatric nurse
16                      practitioners in their mental health care delivery system, ECF No. 6978-1 at
17                      7-27, is approved and shall be implemented forthwith.
18   DATED: January 26, 2021.
19

20

21

22

23

24

25

26

27

28
                                                       2
